                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:97-cr-00110-FDW


 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )
 (1) WILLIAM JUNIOR ANDERSON,                  )                      ORDER
                                               )
        Defendant.                             )
                                               )


       THIS MATTER is before the Court on Defendant’s counseled Motion to Reduce Sentence

under the First Step Act of 2018 (Doc. No. 236) and pro se Motions for Appointment of Counsel

(Doc. Nos. 232, 234).

       The Court hereby ORDERS the Government to respond to Defendant’s Motions for

Reduced Sentence under the First Step Act. (Doc. Nos. 50, 52). The Government shall have

twenty-one (21) days from the date of this Order to file its response with the Court. The

Government shall advise the United States Probation Office if the Government believes a

supplemental Presentence Investigation Report will be required.

       With respect to the included Motions to Appoint Counsel (Doc. Nos. 232, 234), criminal

defendants have no right to counsel beyond their first appeal. E.g., United States v. Kenny, No.

3:01-cr-00185-FDW, 2020 WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel,

No. 3:94-CR-00008-1, 2012 WL 113392, at *1 (W.D. Va. Jan. 13, 2012). Defendant, however, is

currently represented by the Federal Public Defender’s Office (Doc. No. 235). Therefore, the

Motions for appointment of counsel are DENIED as MOOT.

       IT IS SO ORDERED.                  Signed: November 19, 2020




        Case 3:97-cr-00110-FDW Document 237 Filed 11/19/20 Page 1 of 1
